                                            Case 3:20-cv-00716-JD Document 9 Filed 04/17/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DAVID SABINO QUAIR,                                   Case No. 20-cv-00716-JD
                                                        Plaintiff,
                                   8
                                                                                              ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10    GILBERT H. BROWN,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a state prisoner, filed a pro se civil rights complaint under 42 U.S.C. § 1983. He

                                  14   has been granted leave to proceed in forma pauperis.

                                  15                                                DISCUSSION

                                  16           STANDARD OF REVIEW

                                  17           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  18   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  19   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  20   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  21   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  22   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  23   Cir. 1990).

                                  24           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  25   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  26   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  27   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                  28   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above
                                            Case 3:20-cv-00716-JD Document 9 Filed 04/17/20 Page 2 of 3




                                   1   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   2   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   3   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   4   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   5   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   6   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   7   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   8          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                   9   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  10   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  11          LEGAL CLAIMS
                                              Plaintiff alleges that he was transferred from prison to Santa Clara County Jail for
                                  12
Northern District of California
 United States District Court




                                  13   warrants, but his court documents had the wrong booking number, birthdate and social security

                                  14   number. For relief he seeks defendants to be prosecuted and to no longer be falsely incarcerated.

                                  15   These allegations fail to state claim. To the extent plaintiff seeks to challenge his incarceration he
                                  16
                                       must pursue the habeas petitions he has already filed. The Court notes that plaintiff is already
                                  17
                                       challenging the conditions of his confinement in several civil rights cases in this Court. Because
                                  18
                                       no amount of amendment would cure the deficiencies in this complaint, this action is
                                  19
                                       DISMISSED with prejudice for failure to state a claim. The Clerk is requested to close this case.
                                  20

                                  21          IT IS SO ORDERED.
                                  22   Dated: April 17, 2020
                                  23

                                  24

                                  25                                                                 JAMES DONATO
                                                                                                     United States District Judge
                                  26

                                  27

                                  28
                                                                                         2
                                            Case 3:20-cv-00716-JD Document 9 Filed 04/17/20 Page 3 of 3




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DAVID SABINO QUAIR,
                                   4                                                          Case No. 20-cv-00716-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        GILBERT H. BROWN,
                                   7
                                                       Defendant.
                                   8
                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on April 23, 2020, I WILL SERVE a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   David Sabino Quair ID: BG0478
                                       CSP-CMC East Fac B -3234
                                  18   P.O. Box 8101
                                       San Luis Obispo, CA 93409-8101
                                  19

                                  20

                                  21   Dated: April 17, 2020

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          3
